Title: From Benjamin Franklin to Sarah Bache, 6 April 1773
From: Franklin, Benjamin
To: Bache, Sarah Franklin


Dear Sally,
London, April 6. 1773
I received your pleasing Letter of Jan. 5. I am glad you have undertaken the Care of the Housekeeping, as it will be an Ease to your Mother, especially if you can manage to her Approbation; that may perhaps be at first a Difficulty. It will be of Use to you if you get a Habit of keeping exact Accounts; and it will be some Satisfaction to me to see them. Remember, for your Encouragement in good Œconomy, that whatever a Child saves of its Parents Money, will be its own another Day. Study Poor Richard a little, and you may find some Benefit from his Instructions. I long to be with you all, and to see your Son. I pray God to bless him and you: being ever Your affectionate Father
B Franklin

Mrs. Stevenson and Daughter send their Love to you. The latter is near lying-in again. Her Boy, my Godson, is a very fine Child, and begins to talk.
per Packet

